DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 5/4/2021.  

Claims
Claims 1, 2, 23, 24, and 27 have been amended. 
Claims 15-22 and 26 have been cancelled.
Claims 1-14, 23-25, and 27 are currently pending in the application and have been rejected as follows. 


Response to Arguments

103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.    




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 23-25, and 27 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 1, 23, and 27 recite “inferring, by a processor of the PIN pad device, a card brand and a card type of the payment card based on a probably card brand and card type of the payment card used for the transaction; determine, by the processor the of PIN pad device, an application supported by the integrated circuit on the payment card based on a combination of the inferred card brand and the inferred card type”.  Here the card brand and card type are inferred based on a probability that the card brand and card type will be used for the transaction.  Since the inferring of the card brand and card type is based on a probability, there is a chance that it may not be supported by the integrated circuit on the payment card.  Therefore it is unclear how a determination of an application supported by the integrated circuit on the payment card is made based on a combination of the inferred card brand and the inferred card type.  
Further, the dependent claims are also rejected as being dependent on the above claims.  







Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150073926 A1 (“Royyuru1”) and US 20100051685 A1 (“Royyuru2”) and US 20170278085 A1 (“Anderson”).

Per claims 1, 23, and 27, Royyuru1 discloses:
storage (e.g. memories) (Section [0058]);
processor (e.g. multiple processor system) (Section [0058]);
supplying power, by the PIN pad device, to the integrated circuit of the payment card (e.g. a contact smart card is read by inserting the card into a slot at a reader where electrical contact is made between contacts on the card and the contacts at the reader) (Section [0016]);
reading, by the PIN pad device (e.g. card reader), the integrated circuit of the payment card (e.g. contact smart card) with a reader of the PIN pad device (Section [0016]-[0017], [0038]-[0047] and Fig. 3-4);
receiving, by the PIN pad device, a second message (e.g. application data) from the integrated circuit… (Section [0049]).

Although Royyuru1 discloses a terminal device sending power to a IC card and communicating with an IC card, Royyuru1 does not specifically disclose inferring, by a processor of the PIN pad device, a card brand and a card type of the payment card…; determining, by the processor of the PIN pad device, an application supported by the integrated circuit on the payment card based on a combination of the inferred card brand and the inferred card type; sending, by the PIN pad device, a first message containing an identifier of the determined application to the integrated circuit without querying the integrated circuit of the payment card for application identifiers associated with card brands or card types.  However Royyuru2, in analogous art of POS transactions, discloses:
inferring, by a processor of the PIN pad device (e.g. merchant POS device), a card brand (e.g. payment network) and a card type (e.g. credit/debit) of the payment card… (Section [0033], [0040], [0042]-[0048] and Fig. 4a); 
determining, by the processor of the PIN pad device (e.g. merchant POS device), an application (e.g. application identifier associated with merchant preference) supported by the integrated circuit on the payment card (e.g. payment device) based on a combination of the inferred card brand (e.g. payment network) and the inferred card type (e.g. credit/debit) (Section [0033], [0040], [0042]-[0048] and Fig. 4a); 
sending, by the PIN pad device (e.g. merchant POS device), a first message containing an identifier (e.g. application identifier) of the determined application to the integrated circuit (e.g. payment device) without querying the integrated circuit of the payment card for application identifiers associated with card brands or card types (Section [0033], [0040], [0042]-[0048] and Fig. 4a).  Note: Royyuru2 discloses that when the user does not select a transaction type, the merchant device will use a merchant preference to determine the application identifier and send it to the payment device.  Therefore the merchant device of Royyuru2 infers the application identifier associated with the card brand and card type and sends it to the payment device without querying the payment device for the application identifier associated with card brands or card types.  
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Royyuru1 the POS device selecting an application and sending it to the user payment device without querying the user payment device for application identifiers, as taught by Royyuru2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Royyuru1 and Royyuru2 disclose a user payment device performing a transaction with a POS device.  One of ordinary skill in the art knows that applying the known technique of Royyuru2 to the POS device of Royyuru1 would yield predictable results and decrease the transaction processing time by not requiring the POS device of Royyuru1 to query the payment device.  

Although Royyuru1/Royyuru2 discloses a terminal device selecting an application and sending the application identifier to a smart card to perform a transaction using the application, Royyuru1/Royyuru2 does not specifically disclose inferring, by a processor of the PIN pad device, a card brand and a card type of the payment card based on a probable card brand and card type of the payment card used for the transaction; …the second message being a confirm message confirming the determined application, or a reject message rejecting the determined application; when the second message is a confirm message, completing, by the PIN pad device, the transaction using the determined application.  However Anderson, in analogous art of merchant payment transactions, discloses:
inferring, by a processor of the PIN pad device, a card brand and a card type of the payment card based on a probable card brand and card type of the payment card used for the transaction (e.g. determine, for a given customer, the relevancy of each payment type provider that is in communication with the multi-payment type component based at least in part on a prediction of the probability or likelihood of the customer using that payment type) (Section [0041]-[0042]);
…the second message being a confirm message (e.g. confirm the one selected payment type) confirming the determined application, or a reject message rejecting the determined application (Section [0058]-[0059] and Fig. 3b);
when the second message is a confirm message (e.g. confirm), completing, by the PIN pad device, the transaction using the determined application (e.g. payment interface component can initiate payment processing based on communicating with the payment type provider component to complete payment) (Section [0059] and Fig. 3b).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the card brand/type inferring steps of Royyuru1/Royyuru2 to include the consideration of probability that a card brand/type will be used, as taught by Anderson, in order to increase the chances that the determined payment type will be correct.
	


Per claim 6, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 1 above.  Royyuru1 further discloses:
wherein, when a reject message is received, the method further comprises: sending respective third messages to the integrated circuit for each combination of card brand and card type; and stopping the sending of the respective third messages when a confirm message is received (Section [0087]-[0091]).
	Note: the limitation “wherein, when a reject message is received, the method further comprises…” represents conditional language.  If the reject message is not received then the sending and stopping steps are never performed which makes these steps optional.  The optional language does not distinguish over the prior art.  

Per claim 7, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 1 above.  Royyuru1 further discloses:
after receiving a confirm message, the method further comprises: reading the integrated circuit based, at least in part, on the card brand and/or card issuer to acquire the card number (e.g. account numbers) and/or card information from the integrated circuit (Section [0049]).

Per claim 25, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 1 above.  Royyuru1 further discloses:
wherein the device for performing the transaction (e.g. POS terminal) comprises a PIN pad device (e.g. enter a PIN) (Section [0017]).

Claims 2, 5, 8, 9, 10, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru1/Royyuru2/Anderson, as applied to claims 1 and 7 above, in further view of US 20150186864 A1 (“Jones”).

Per claim 2, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 1 above.  Royyuru1/Royyuru2/Anderson do not specifically disclose wherein the determining, by the processor of the PIN pad device, is based on data stored in a memory of the PIN pad device, the data comprising data indicative of one or more of the following: a plurality of total market shares of respective combinations of card brand and card type in a region; a plurality of market shares of respective combinations of card brand and card type for a merchant receiving the payment card; and a known relationship between a merchant and a card brand.  However Jones, in analogous art of payment transactions, discloses:
 wherein the determining, by the processor of the PIN pad device, is based on data stored in a memory of the PIN pad device, the data comprising data indicative of one or more of the following: a plurality of total market shares of respective combinations of card brand and card type in a region; a plurality of market shares of respective combinations of card brand and card type for a merchant receiving the payment card; and a known relationship between a merchant and a card brand (e.g. any suitable information associated with the merchant) (Section [0103]-[0104]).
The data that is used to infer the application is non-functional data.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use any type of data to make an inference on an application as taught by Royyuru1/Royyuru2/Anderson and Jones because it would have been an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  

Per claim 5, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 1 above.  Royyuru1/Royyuru2/Anderson do not specifically disclose inferring the card brand based on a known relationship between a merchant and a card brand.  However Jones, in analogous art of payment transactions, discloses:
 inferring the card brand based on a known relationship between a merchant and a card brand (e.g. any suitable information associated with the merchant) (Section [0103]-[0104]).
The data that is used to infer the application is non-functional data.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use any type of data to make an inference on an application as taught by Royyuru1/Royyuru2/Anderson and Jones because it would have been an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  

Per claim 8, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 1 above.  Royyuru1/Royyuru2/Anderson do not specifically disclose wherein the card information comprises a cardholder’s name, a card expiration data, a customer’s PIN verification key, a PIN verification value, a card verification value, a card verification code, and/or signed data.  However Jones, in analogous art of payment transactions, discloses:
 wherein the card information comprises a cardholder’s name, a card expiration data, a customer’s PIN verification key (e.g. PIN), a PIN verification value, a card verification value, a card verification code, and/or signed data (Section [0036]).
Note: the limitation “wherein the card information comprises a cardholder’s name, a card expiration data, a customer’s PIN verification key, a PIN verification value, a card verification value, a card verification code, and/or signed data” does not distinguish over the prior art because it is simply describing the data and does not affect the steps of the claim in a manipulative sense.  In other words, the steps of the claims are performed the same way regardless of what type of data is in the card information. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the transaction data of Jones for the transaction data of Royyuru1/Royyuru2/Anderson.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Per claim 9, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 7 above.  Royyuru1 further discloses:
storing information related to two or more of the following parties: a gateway, a card brand, a card issuer (e.g. payment network), a merchant (e.g. merchant preferred AIDs), a store, and the payment card (e.g. debit or credit) (Section [0036]-[0037]); 
assigning a relative priority to the two or more parties (e.g. AID) (Section [0053]-[0055]).  
Royyuru1/Royyuru2/Anderson do not specifically disclose determining whether to perform card validation to validate the payment card based, at least in part, on stored validation information from the two or more parties, based on the relative priority assigned to each of the two or more parties.  However Jones, in analogous art of payment transactions, discloses:
 determining whether to perform card validation (e.g. authentication) to validate the payment card based, at least in part, on stored validation information (e.g. selected application) from the two or more parties, based on the relative priority assigned to each of the two or more parties (Section [0074], [0104], and [0116]).
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Royyuru1/Royyuru2/Anderson the concept of determining whether card validation is to be performed as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By adding the process of determining whether card validation is to be performed for the payment card will increase the security of the transaction system of Royyuru1/Royyuru2/Anderson.   

	
Per claim 10, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 9 above.  Jones further discloses:
herein, when it is determined that card validation is not required, the method further comprises issuing a command to the integrated circuit to generate an authorization cryptogram (e.g. cryptogram information data) (Section [0083]-[0084]);
receiving the authorization cryptogram (e.g. cryptogram information data) (Section [0083]-[0084]);
determining whether full online transaction is required (e.g. CVM is not required) (Section [0086]-[0087]);
when full online transaction is not required, issuing a deferred authorization to the integrated circuit (e.g. indicate that no CVM was verified), indicating that the transaction is completed (Section [0087]).
Note: the limitation “wherein, when it is determined that card validation is not required…” represents conditional language.  If card validation is required then the issuing, receiving and determining steps never happen which makes these steps optional.  Further, the limitation “when full online transaction is not required…” also represents conditional language.  If full online transaction is required then the issuing step is never performed which makes this step optional.  The optional language does not distinguish over the prior art.  

Per claim 14, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 9 above.  Jones further discloses:
sending a received transaction total (e.g. transaction payload) to a payment gateway (e.g. payment processing network), via a network, for approvals (Section [0170]-[0179]);
receiving an issuer response (e.g. authentication response) including an approval or denial, a response cryptogram indicating that the issuing bank is legitimate, and issuer scripts (Section [0170]-[0179]);
loading the issuer scripts (e.g. authentication decision) on the integrated circuit (e.g. portable communication device) (Section [0170]-[0179]).

Per claim 24, Royyuru1/Royyuru2/Anderson disclose all of the limitations of claim 1 above.  Royyuru1/Royyuru2/Anderson do not specifically disclose wherein the data stored in the storage comprises data indicative of: a plurality of total market shares of respective combinations of card brand and card type in a region; a plurality of market shares of respective combinations of card brand and card type for a merchant receiving the payment card; and a known relationship between a merchant and a card brand.  However Jones, in analogous art of payment transactions, discloses:
 wherein the data stored in the storage comprises data indicative of: a plurality of total market shares of respective combinations of card brand and card type in a region; a plurality of market shares of respective combinations of card brand and card type for a merchant receiving the payment card; and a known relationship between a merchant and a card brand (e.g. any suitable information associated with the merchant) (Section [0103]-[0104]).
Note: the limitation “wherein the data stored in the storage comprises data indicative of: a plurality of total market shares of respective combinations of card brand and card type in a region; a plurality of market shares of respective combinations of card brand and card type for a merchant receiving the payment card; and a known relationship between a merchant and a card brand” does not distinguish over the prior art because it is simply describing the data and does 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the data of Jones for the data of Royyuru1/Royyuru2/Anderson.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru1/Royyuru2/Anderson/Jones, as applied to claim 2 above, in further view of US 20180357634 A1 (“Shin”).

Per claim 3, Royyuru1/Royyuru2/Anderson/Jones do not specifically disclose making a first inference based on a total market share of a combination of card brand and card type having the highest market share in the region; when the second message is a reject message: making a second inference based on a second combination of card brand and card type having a second highest market share in the region; or making a second inference based, at least in part, on a combination of card brand and card type for the merchant receiving the payment card having a highest market share for the merchant receiving the payment card.  However Shin, in analogous art of transaction terminals, discloses:
making a first inference based on a total market share (e.g. selected and arranged on the screen based on the market share) of a combination of card brand and card type having the highest market share in the region (Section [0131]-[0132]).  

The data that is used to infer the application is non-functional data.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use any type of data to make an inference on an application as taught by Royyuru1/Royyuru2/Anderson/Jones, and Shin because it would have been an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Therefore it would have been obvious to use the market share selection of Shin to infer an application as taught by Royyuru1/Royyuru2/Anderson/Jones.  

Per claim 4, Royyuru1/Royyuru2/Anderson/Jones do not specifically disclose making a first inference based on a combination of card brand and card type for the merchant receiving the payment card having a highest market share for the merchant receiving the payment card; when the second message is a reject message, making a second inference based, at least in part, on a second combination of card brand and card type for the merchant receiving the payment card having a second highest market share for the merchant receiving the payment card.  However Shin, in analogous art of transaction terminals, discloses:
making a first inference based on a combination of card brand and card type for the merchant receiving the payment card having a highest market share (e.g. selected and arranged on the screen based on the market share) for the merchant receiving the payment card (Section [0131]-[0132]).  
Note: the limitation “when the second message is a reject message, making a second inference based, at least in part, on a second combination of card brand and card type for the merchant receiving the payment card having a second highest market share for the merchant receiving the payment card” represents conditional language.  If the second message is not a reject message then the making step is never performed which makes these steps optional.  The optional language does not distinguish over the prior art.  
The data that is used to infer the application is non-functional data.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use any type of data to make an inference on an application as taught by Royyuru1/Royyuru2/Anderson/Jones, because it would have been an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Therefore it would have been obvious to use the market share selection of Shin to infer an application as taught by Royyuru1/Royyuru2/Anderson/Jones.  

Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru1/Royyuru2/Anderson/Jones, as applied to claim 9 above, in further view of US 5396558 (“Ishiguro”).

Per claim 11, Royyuru1/Royyuru2/Anderson/Jones does not specifically disclose wherein, when card validation is required, the method further comprises: inferring public key parameters for the payment card based, at least in part, on card information; retrieving the inferred public key parameters; attempting to verify signed data using the retrieved public key parameters.  However Ishiguro, in analogous art of IC cards, discloses:
wherein, when card validation is required, the method further comprises: inferring public key parameters (e.g. public key) for the payment card (e.g. IC card) based, at least in part, on card information (Column 3, Ln 63 – Column 4, LN 62); 
retrieving the inferred public key parameters (e.g. public key) (Column 3, Ln 63 – Column 4, LN 62); 
attempting to verify (e.g. verify digital signature) signed data using the retrieved public key parameters (Column 3, Ln 63 – Column 4, LN 62).
Note: the limitation “wherein, when card validation is required, the method further requires…” represents conditional language.  If card validation is not required then the inferring, retrieving, and attempting steps are never performed which makes these steps optional.  The optional language does not distinguish over the prior art.    . 
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Royyuru1/Royyuru2/Anderson/Jones the use of public keys as taught by Ishiguro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By including the use of public keys in the transaction system of Royyuru1/Royyuru2/Anderson/Jones, it will increase the security of the payment transactions.  

Per claim 12, Royyuru1/Royyuru2/Anderson/Jones/Ishiguro discloses all of the limitations of claim 11 above.   Jones further discloses:
 wherein, when the attempt to verify is successful, the method further comprises issuing a command to the integrated circuit to generate an authorization cryptogram (e.g. cryptogram information data) (Section [0083]-[0084]);
receiving the authorization cryptogram (e.g. cryptogram information data) (Section [0083]-[0084]);
determining whether full online transaction is required (e.g. CVM is not required) (Section [0086]-[0087]);
when full online transaction is not required, issuing a deferred authorization to the integrated circuit (e.g. indicate that no CVM was verified), indicating that the transaction is completed (Section [0087]).
Note: the limitation “wherein, when the attempt to verify is successful…” represents conditional language.  If a verify attempt is not successful then the issuing, receiving and determining steps never happen which makes these steps optional.  Further, the limitation “when full online transaction is not required…” also represents conditional language.  If full online transaction is required then the issuing step is never performed which makes this step optional.  The optional language does not distinguish over the prior art.      

Per claim 13, Royyuru1/Royyuru2/Anderson/Jones discloses all of the limitations of claim 10 above.   Jones further discloses:
herein, when the attempt to validate is not successful, the method further comprises issuing a command to the integrated circuit to generate an authorization cryptogram (e.g. cryptogram information data) (Section [0083]-[0084]);
receiving the authorization cryptogram (e.g. cryptogram information data) (Section [0083]-[0084]);
determining whether a full online transaction validation is required (e.g. CVM is not required) (Section [0086]-[0087]);
when the full online transaction validation is not required, issuing a deferred authorization to the integrated circuit (e.g. indicate that no CVM was verified), indicating that the transaction is completed (Section [0087]).

Royyuru1/Royyuru2/Anderson/Jones do not specifically disclose attempting to validate the signed data with all available secure key parameters.  However Ishiguro, in analogous art of IC cards, discloses:
attempting to validate the signed data (e.g. verify digital signature) with all available secure key parameters (Column 3, Ln 63 – Column 4, LN 62);
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Royyuru1/Royyuru2/Anderson/Jones the concept of validating signed data as taught by Ishiguro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By adding the concept of validating signed data for the transaction system of Royyuru1/Royyuru2/Anderson/Jones, it will increase the security of the payment transactions.  

Note: the limitation “wherein, when the attempt to validate is not successful…” represents conditional language.  If a verify attempt is successful then the issuing, receiving and determining steps never happen which makes these steps optional.  Further, the limitation “when the full online transaction validation is not required…” also represents conditional language.  If full online transaction is required then the issuing step is never performed which makes this step optional.  The optional language does not distinguish over the prior art.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685